Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In view of the claim amendments and arguments presented in the Amendment dated January 26, 2022, the Detailed Action issued December 1, 2021, wherein Claims 1-3 and 9-16 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1, 5-7, 9-13, and 17-20 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 17 regarding a piston assembly for an internal combustion engine, wherein an inner diameter surface of a piston ring and an annular surface of the piston head cooperate with one another to define a plurality of pockets angularly spaced from one another about the longitudinal axis wherein the annular surface of the piston head includes a plurality of recesses that forms at least a portion of the pockets, in combination with the remaining limitations set forth respectively in Claims 1 and 17, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Hartford et al. (U.S. Patent No. 9,334,959 “Hartford”) discloses a piston assembly for a cylinder of an internal combustion engine, wherein the piston assembly includes a piston head (22) adapted to reciprocate along a longitudinal axis within the cylinder (20), wherein the piston head includes an outer diameter surface (24) spaced a first distance from a longitudinal axis (X), an annular surface (54) spaced a second distance from the longitudinal axis (X) with the second distance being less than the first distance (see Figures 1 and 2), and upper and lower walls ((50), (52)) each extending between the annular surface (54) and the outer diameter surface (24) so as to define an annular groove (25) in the outer diameter surface (see Figure 2).
Furthermore, Hartford discloses that piston assembly includes a piston ring (30) received within the annular groove (25), wherein piston ring (30) includes a peripheral surface (42) spaced a third distance from the longitudinal axis (X), with the third distance being longer than the first distance such that the peripheral surface is adapted to slide against a wall of the cylinder in response to the piston head reciprocating along the longitudinal axis (see Figures 1 and 2, and column 5, lines 47-49).  Hartford discloses that an inner diameter surface (43) faces annular surface (54), and top and bottom side faces ((40), (41)) each extends between the peripheral surface (42) and the inner diameter surface (43) (see Figure 2), and wherein inner diameter surface (43) and annular surface (54) cooperate with one another to define a plurality of pockets (via notches (60)) angularly spaced from one another about the longitudinal axis (see Figure 
However, neither Hartford nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest the annular surface of the piston head including a plurality of recesses that forms at least a portion of the recited pockets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747